The only serious question in this case is whether there is a fatal variance between the information and the evidence as regards the kind of intoxicating liquor which the defendant is charged with having sold. The information charged the defendant with the crime of bootlegging, committed by the sale of "one pint of alcohol." The evidence adduced was to the effect *Page 762 
that the bottle sold by the defendant contained a liquid consisting of 94 per cent alcohol, 3 per cent water and 3 per cent acetone. And the appellant contends that this proof is fatally variant from the information. In my opinion no fatal variance existed and the proof adduced justified the jury in returning a verdict finding the defendant guilty of the crime charged.
The information charged "that, heretofore, to wit, on the 12th day of June, in the year of our Lord one thousand nine hundred and twenty-three at the county of Cass in the state of North Dakota, one Anna Cook late of the county of Cass and state aforesaid did commit the crime of bootlegging committed in the manner following, to wit:
"That at said time and place the said defendant did wilfully, unlawfully and feloniously sell and deliver to one Harrison M. Carter one pint of alcohol, the said sale and delivery taking place in room 200 of the Annex Hotel in the city of Fargo, Cass county, North Dakota, and the said room 200 and the Annex Hotel at said time not being owned, kept, maintained or controlled by the said defendant, Anna Cook."
This information was filed under chapter 194, Laws 1915, which provides:
"Sec. 1. Any person who shall sell or barter any intoxicating liquor upon any premises or place, public or private, within the State of North Dakota, not owned, kept, maintained or controlled by him; or, who shall act, directly or indirectly, with or without compensation, as the agent of another in connection with the purchase, or sale of intoxicating liquors; or, who shall solicit, procure or receive from any person, any order, providing for the purchase, sale or furnishing of intoxicating liquors, either for delivery from within or from without this state, except from those authorized by law to sell or barter the same within this state; or, who shall aid, assist or abet in the commission of such crime, shall be guilty of the crime of bootlegging."
The evidence on the part of the state consisted of the testimony of two prohibition agents, Carter and Wright, and a druggist, Hallenberg. Carter and Wright both testified that about 7:45 P.M., on Monday, June 12th, 1923, the defendant Anna Cook came to room 200 in the Annex Hotel in the city of Fargo. As to what occurred at that time and place Carter testified as follows: *Page 763 
A. She came in and had a package under her arm and unwrapped it. She had two pints of alcohol, and she gave us one and I paid her $5 for it. She said she could not give us any more that day because she was going to a show and she would not answer any calls after twelve o'clock.
Q. Did you or Mr. Wright, in your presence, have much conversation with her at that time and place?
A. Mr. Wright asked her if that was good alcohol.
Q. And what, if anything, did she say?
A. She said it was, that she had sold the doctors.
Q. Had sold to the doctors?
A. Yes, and to the Agricultural College and to the best trade in town.
Wright testified:
A. She had a package when she came in and she laid it on the bed and unwrapped it, and there were two pint bottles in it, and she said "I brought up two because I thought maybe you might want more than one. I am going to a show, and I will not answer any calls after twelve o'clock." And we told her one would be enough, and Mr. Carter paid her $5 for one bottle, and she wrapped the other up again.
Q. I will ask you, Mr. Wright, if you had any conversation yourself with the defendant at that time?
A. I did.
Q. Give us that conversation?
A. I asked her if it was good stuff. I told her we didn't want anything but good stuff. She said "This is good stuff." She said they supplied the doctors, and had the best trade, the Agricultural College and she said they guaranteed it that it was good stuff.
The witness, Hallenberg, testified that he lived in Moorhead, and was one of the proprietors of the Central Drug Store in that city. At this point in his direct examination, defendant's counsel said: "Qualifications of the witness is admitted as a chemist, and his qualifications to testify concerning liquids." The witness thereupon testified that the bottle marked state's exhibit "A," had been delivered to him on December 14, 1923, and that he analyzed the contents thereof. *Page 764 
Q. Did you make an analysis to determine the alcoholic content of the bottle?
A. I did.
Q. With what result?
A. I found it to contain 94 per cent alcohol.
Q. That is by volume?
A. By volume.
On cross-examination Hallenberg testified that the liquid in addition to alcohol contained about 3 per cent acetone, and 3 per cent water, so that the analysis showed 94 per cent alcohol, 3 per cent acetone and 3 per cent water.
Q. And that (acetone) is an acid?
A. It is a chemical used in cleaning and in solvents.
Q. Is acetone used in preparation of body rub?
A. It is in some, but not all of them. . . .
Q. Now when alcohol is mixed with 3 per cent of acetone it ceases to be alcohol, does it not?
A. It does not cease to be alcohol, but it is a mixture. It is a combination of alcohol.
Q. But what is known as alcohol to the chemist is the pure ingredient of alcohol, is it not?
A. Yes, ethyl alcohol. . . .
Q. What effect does acetone in its diluted form have on the membranes of the stomach?
A. It has the property of dissolving all fats, oils and greases. It takes it out of everything that it comes in contact with.
Q. Even out of the lining of the stomach?
A. Yes.
Q. And you would say, as a chemist, Mr. Hallenberg, that the contents of state's exhibit "A" was equivalent to or similar to "body rub?"
A. Somewhat similar.
Q. And the contents of state's exhibit "A," are the contents fit for beverages?
A. I would not want to drink it myself. *Page 765 
Q. Well, then, it is not fit for beverage purposes, is it?
Mr. Horner: That is calling for a conclusion.
Mr. Wood: Well this witness is an expert.
Mr. Horner: I will withdraw the objection.
A. Well it could hardly be figured fit for body beverages with these ingredients in it. The government has recommended it as being a formula. It can be sold without tax, but is not fit for beverages.
Q. Alcohol mixed with acetone is a mixture that the Government authorizes to be sold for body rub?
A. Yes.
Q. Is the contents of state's exhibit "A" brandy?
A. No.
Q. Is it whiskey?
A. No.
.     .     .     .
Q. And it is not alcohol?
A. It is a mixture-alcohol.
Q. But it is not alcohol?
A. Not straight alcohol.
Q. It is not a compound fit for beverages?
A. Hardly.
On redirect examination he testified:
Q. You mean when you testified that it was not fit for beverages that you would not want to drink it yourself?
A. Yes.
Q. That is, you would not want, yourself, to drink it?
A. No.
Q. But is it not true that state's exhibit "A" in the form you analyzed, can be used for beverage?
A. Well, it could, but there would be liable to be trouble. That is, if they drank it in any quantity.
Q. I will ask you if drinking this mixture of 3 per cent acetone, would that if taken in major quantity produce serious gastric disturbances? *Page 766 
A. It would be likely to. If a person had an ordinary stomach. It is liable to make disturbance that would not be caused by other liquid.
Q. This is not wood alcohol?
A. No.
On recross examination he testified:
Q. But when there is a mixture of alcohol and water and acetone, the mixture is not alcohol?
A. Not straight alcohol.
On redirect examination, he testified that there are several formulas for rubbing compounds.
On recross examination he testified:
Q. There are a large number of formulas of different ingredients consisting of body rub?
A. Yes.
Q. And this is one of them?
A. Acetone is one of the ingredients used in the preparation of body rubs.
Q. And there are many preparations used in the so-called body rubs?
A. Each larger manufacturer has his own private formula.
During the presentation of defendant's evidence, Hallenberg was called for examination by defendant's counsel. In response to questions then asked by defendant's counsel, he testified:
Q. Mr. Hallenberg, you know as a chemist whether or not alcohol contains any other ingredients other than water and alcohol?
A. If it is pure it should not.
Q. When alcohol contains other ingredients it becomes a compound, does it not?
A. A compound mixture, yes.
Q. And it is not recognized as alcohol, is it?
A. Not as pure alcohol. *Page 767 
By the Court: But it is still alcohol?
A. Its an alcohol mixture. I could hardly describe it any other way.
Q. By the Court: You would not call it anything else, would you?
A. I would call it an alcohol mixture, and depending on the quantity of the other ingredients.
By the Court: Whether you would call it alcohol or something else.
A. I would have to call it an alcohol mixture.
In response to questions asked then by the state's attorney, he testified that he did not know of special formulas for the denaturing of alcohol which contained only water and 3 per cent acetone; but that he did know of formulas that contained acetone.
Q. But all these other formulas contain other elements except water and acetone?
A. Yes. I think there was, but I couldn't find it. I think there was one we had.
Q. During your experience as a chemist you never found any of this specially denatured alcohol that contained just alcohol and acetone?
A. There may be formulas. I haven't a complete list of all of them, and some of them I don't know that they publish books, they have their own private formulas.
Q. You haven't had any come to your attention, any formula containing just alcohol and acetone?
A. Not up to the present time.
It seems to me that under the evidence in this case the trial court was entirely justified in submitting to the jury, as a question of fact, whether the defendant had sold "alcohol" as charged in the information. Intoxicating-Liquor Cases,25 Kan. 751, 768, 37 Am. Rep. 294.
The opinion expressed by Hallenberg as to the proper name to be applied to the liquid, and as to whether the 3 per cent acetone therein had transformed the liquid into something different than "alcohol" was not conclusive on the jury. Underhill, Crim. Ev. 3d ed. § 185; Horwitz's, 2 Jones, Ev. § 392. See also Axford v. Gaines, 50 N.D. 341, 195 N.W. 555. *Page 768 
The jury had before them not only the testimony of the witnesses, but the bottle containing liquid which the defendant had sold as "alcohol." This liquid, it is true, was not pure alcohol; but 94 per cent thereof was alcohol, and I believe that the jury was entirely justified in finding that the other ingredients did not change the primary and fundamental alcoholic character of the liquid. According to the Century Dictionary, acetone is: "A limpid mobile liquid, (CH3)2CO, with an agreeable odor and burning taste, produced by the destructive distillation of acetates. It is the destructive distillation of acetates. It is produced on a large scale from the aqueous liquid obtained in the dry distillation of wood." In Autenrieth  Warren on Detection of Poisons, 5th ed. pp. 55, 56 it is said: "Acetone is a clear, colorless liquid, boiling at 56°. It has a peculiar fruity odor and is neutral in reaction. It is miscible in all proportions with water, ethyl and ether. It distills easily with steam. Acetone is not poisonous, nor in the least corrosive. Man and animals can tolerate considerable quantities of acetone taken internally. It seems to produce no effect, though it may possess very feeble narcotic properties."
The fact that the liquid was not pure alcohol and did not conform in all respects to the standards of the Federal Food and Drugs Act, or the United States Pharmacopoeia is, in my opinion, not controlling. This so-called "moonshine" whiskey has been held to be whiskey within the meaning of that word as contained in the Prohibitory Acts, though the liquid did not, in fact, conform to the standards of "whiskey" as defined by the United States "Pharmacopoeia." United States v. Golden (D.C.) 1 F.2d 543; State v. Critzer, 122 Wn. 88, 209 P. 1081; State v. Edwards,106 Or. 58, 210 P. 1079. See also State v. Schuck, 51 N.D. 875, 201 N.W. 343.
But even if the term "alcohol" is given the strictest possible interpretation and held to include only alcohol, as defined in the United States Pharmacopoeia, it seems to me there would be no material variance between the information and the evidence in this case. For in this state a variance between the averments of the information and the proof is not material unless it misleads the accused in making his defense, or may expose him to the danger of being again put in jeopardy for the same offense. Comp. Laws 1913, § 11,088; State v. Guyer, 47 N.D. 479, 182 N.W. 693; 31 C.J. 840. See also Meyers v. *Page 769 
United States (C.C.A.2d) 3 F.2d 379. This rule is certainly applicable to prosecutions for violation of the prohibitory laws. In the last enactment on that subject, the legislature has said that the same "shall be liberally construed to the end that the use of intoxicating liquor as a beverage may be prevented." Laws 1923, chap. 268, § 2.
It does not seem possible that the alleged difference between the information and the proof in this case could have prejudiced the defendant in maintaining her defense. And there can be no doubt that the conviction in this case can be pleaded as a bar to another prosecution for the sale of the particular liquor in question here to the same persons at the same time and place. Meyers v. United States, supra.